ORDER
PER CURIAM.
Lance Lee Berry (hereinafter, “Defendant”) appeals from the trial court’s judgment after a jury found him guilty of felony murder in the second degree, Section 565.021 RSMo (2000), robbery in the first degree, Section 569.020 RSMo (2000), and two counts of armed criminal action, Section 571.015 RSMo (2000). Defendant was sentenced to four consecutive terms of life imprisonment.
Defendant raises two points on appeal. First, Defendant argues the trial court abused its discretion in admitting photographs depicting Defendant “flashing gang signs” because these pictures were more prejudicial than probative. Second, Defendant argues the trial court plainly erred in failing to consider the full statutory range of punishment when sentencing him.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).